2021 IL App (1st) 191921
                                           No. 1-19-1921
                                        September 27, 2021
                     Modified Upon Denial of Rehearing December 13, 2021
                                                                                      First Division
 ______________________________________________________________________________
                                              IN THE
                               APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the Circuit Court
                                                               )   of Cook County, Illinois
        Plaintiff-Appellee,                                    )
                                                               )   No. 16 CR 07873
    v.                                                         )
 ARTHUR CAIN                                                   )   The Honorable
                                                               )   James B. Linn
        Defendant-Appellant.                                   )   Judge Presiding
                                                               )



        JUSTICE WALKER delivered the judgment of the court, with opinion.
        Presiding Justice Hyman and Justice Pierce concurred in the judgment and opinion.

                                           OPINION


¶1     A jury found Arthur Cain guilty of murder and concealment of a homicidal death. On

appeal, Cain contests the sufficiency of the evidence and argues that the trial court committed

reversible error by (1) denying his motion to suppress statements, (2) failing to admonish the

venire in accord with Illinois Supreme Court Rule 431(b) (eff. July 1, 2012), and (3) overruling

his objections to the prosecutor’s closing argument. We hold that the State failed to overcome the

presumption of inadmissibility for the statements police did not electronically record and that the
No. 1-19-1921


trial court violated Rule 431(b). Because the medical examiner could not establish the cause of

death with medical certainty, we find the evidence closely balanced. Accordingly, we find the trial

court’s errors require reversal and remand for a new trial.

¶2                                      I. BACKGROUND

¶3     On December 26, 2015, at approximately 9 a.m., Tiffany Mitchell saw a man rolling a red

suitcase on the sidewalk past her house. The next day her son told her that police found a red

suitcase containing a woman’s corpse in a nearby alley. Mitchell went to the scene and told police

about the man she had seen on December 26. Two weeks later, on January 8, 2016, while Mitchell

rode on a city bus, she again saw the man she had seen rolling the red suitcase. She exited the bus

and flagged down a police officer. Mitchell pointed to Cain as the man who was rolling the red

suitcase. The officer took Cain to the police station for questioning. Police made no video

recording as they questioned Cain. Prosecutors charged Cain with first degree murder and

concealment of a homicidal death.

¶4     Cain moved to suppress the statements he made to police. Detective James Braun testified

that Dr. Stephanie Powers, who performed the autopsy on Dominique Ferguson, the body in the

red suitcase, had not drawn any conclusion about whether the death resulted from homicide before

Braun questioned Cain. Braun said he reminded Cain of his Miranda rights (see Miranda v.

Arizona, 384 U.S. 436 (1966)), and Cain agreed to speak with him. The court stated:

       “I don’t believe, listening to the detective and his manner of investigating this case,

       that [Braun] was purposely trying to avoid putting this person, Mr. Cain, the

       petitioner, in a room that had taping equipment just to manipulate the law and to

       slip something by or to find some loophole.”



                                                -2-
No. 1-19-1921


The court made no finding regarding the voluntariness of the statement but held that the failure to

record the statement did not render it inadmissible.

¶5     During voir dire, the court told the venire that Cain had a right not to testify and asked the

venire members whether they understood and accepted that principle, but the court never told the

venire that they could not consider Cain’s decision not to testify as a reason for finding him guilty.

Cain’s attorney did not object to the court’s questions.

¶6     Tonya Ferguson, Dominique’s mother, testified that Dominique never used drugs. On

Christmas morning 2015, Dominique’s phone rang repeatedly, and Dominique went out around

noon. When she did not return, Tonya thought Dominique must have met up with her boyfriend,

Shawn. Lavonda Blair, a friend of Dominique, testified that she checked a phone Dominique

sometimes used. Cain had left a voicemail message on the phone. In an angry voice, Cain had said,

“if you don’t call me or if I don’t see you, don’t ever call me again.”

¶7     Braun testified that at the police station on January 8, 2016, Cain said he wanted to have

children with Dominique. Dominique was at his home on Christmas Day 2015, and they had sex.

Cain got up, leaving Dominique in the bed. A few hours later Cain noticed that Dominique was

not moving. He checked her and found no signs of life. He panicked. After a sleepless night he

decided to buy a suitcase and use it to dispose of her body. Cain said Dominique did not use drugs.

¶8     Donna Papsun, a toxicologist, testified that she tested Dominique’s blood for “about 250

routine recreational and therapeutic drugs as well as alcohol.” She found no indication of drug use.

She admitted that changed protocols expanded the list of drugs for which to test. The test

performed on Dominique’s blood would not have shown whether Dominique used some forms of

“fentanyl and some additional novel opioids.” Papsun admitted that toxicologists always need to



                                                -3-
No. 1-19-1921


develop new tests for the latest drugs: “we’re trying to develop toxicology testing for whatever is

emerging and developing that testing honestly can take months so we’re constantly playing this

catch-up game with these emerging substances.” She said a foam cone, “frothy spit emitting from

the mouth or the nose,” can occur in opioid overdoses.

¶9     Dr. Powers testified that the autopsy of Dominique showed no signs of disease or injury.

She found a small foam cone, but she said that in this case the small amount of foam probably

exuded from Dominique’s nose in the process of decomposition in the suitcase. Opioid overdoses

usually result in larger foam cones, and foam cones can result in several ways unrelated to drug

use. Powers testified that most overdose deaths involving fentanyl also involved more common

drugs, like heroin and cocaine, for which the toxicologist tested Dominique’s blood. Dominique’s

corpse had petechiae, “which are small hemorrhages that are caused when you have an increase in

blood pressure.” Powers said, “petechiae are often seen in cases where you have some sort of

compressional asphyxia component to a death.” She concluded that Dominique died due to

“[h]omicide by unspecified means favor asphyxia.”

¶ 10   On cross-examination, Powers clarified her findings in the following exchange:

                 “Q. [Y]ou can’t tell us with any certainty what killed Dominique Ferguson?

                 A. No.

                 Q. You can’t tell us with any certainty that Dominique Ferguson was even

       killed?

                 A. I guess.

                 Q. How is that?




                                                -4-
No. 1-19-1921


                A. So as I explained before, homicide by unspecified means is essentially a

       diagnosis of exclusion. We have no reason for her to be dead by natural disease

       processes which include infectious processes or toxicologic means. So that

       essentially excludes a natural death or a suicidal death or an accidental death by

       perhaps a toxic injection. And given the circumstances of her being found in a

       suitcase naked placed in an alley, medicine is not performed in a vacuum. So, we

       look at all of the findings of our ancillary studies and the scene investigation to help

       us come to a cause and manner of death. And I believe in this case that homicide

       by unspecified means favor asphyxia and manner homicide is the best way to have

       certified this case.”

¶ 11   Powers admitted that petechiae can result from a number of common occurrences, like

sneezing or coughing, and can persist for some time. Powers found no damage to Dominique’s

face and no perioral trauma, although such damage may occur in suffocation.

¶ 12   The prosecutor argued in closing, “[Dominique] left her mother, her grandmother, her

aunt’s, her cousin’s, and most importantly her little baby daughter.” The court overruled Cain’s

prompt objection. Cain did not object to two further mentions of Dominique’s child. The court

overruled Cain’s prompt objection to the prosecutor’s argument, “you heard the doctor testify

about her opinion that in this case there was no uncertainty as to one thing. She died at the hands

of another person.” The prosecutor later said, without objection, “[Dominique] is not alone. Today

she has the 12 of you. And although nothing that any of you can do alone or collectively will ever

bring Dominique back, you can make sure she didn’t die in vain.”




                                                -5-
No. 1-19-1921


¶ 13     The jury found Cain guilty of first degree murder and concealment of a homicidal death.

The court sentenced Cain to life in prison. Cain now appeals.

¶ 14                                        II. ANALYSIS

¶ 15     On appeal Cain argues (1) the court should have suppressed all of Cain’s statements to

police, (2) the court committed plain error in voir dire, (3) the prosecutor’s closing argument

deprived Cain of a fair trial, and (4) the evidence does not show that any crime caused Dominique’s

death.

¶ 16                                    A. Motion to Suppress

¶ 17     Section 103-2.1(b) of the Code of Criminal Procedure of 1963 (Code) provides:

         “An oral, written, or sign language statement of an accused made as a result of a

         custodial interrogation conducted at a police station or other place of detention shall

         be presumed to be inadmissible as evidence against the accused in any criminal

         proceeding brought under Section 9-1, *** unless:

                (1) an electronic recording is made of the custodial interrogation; and

                (2) the recording is substantially accurate and not intentionally altered.” 725

                ILCS 5/103-2.1(b) (West 2018).

¶ 18     The State admits police had Cain in custody on January 8, 2016, when they questioned him

about Dominique’s death. Braun’s claim that he did not regard Cain as a murder suspect at the

time of the questioning has no bearing on the applicability of the statute. People v. Little, 2016 IL

App (3d) 140124, ¶¶ 47-48. The statute makes any statement presumptively inadmissible if “the

declarant [is] facing murder charges as part of a criminal proceeding when the State seeks to

introduce the declarant’s self-incriminating statements as evidence against the declarant.”


                                                  -6-
No. 1-19-1921


(Emphasis omitted.) Little, 2016 IL App (3d) 140124, ¶ 48. Because the State introduced Cain’s

statements as evidence against him in a murder prosecution, the failure to record the questioning

electronically made the statements presumptively inadmissible. Little, 2016 IL App (3d) 140124,

¶ 48; People v. Clayton, 2014 IL App (1st) 130743, ¶ 37.

¶ 19   The State may overcome the presumption of inadmissibility with proof by a preponderance

of the evidence that the statements were voluntarily given and are reliable, based on the totality of

the circumstances. People v. Green, 2014 IL App (3d) 120522; see 725 ILCS 5/103-2.1(f) (West

2016). In determining whether the defendant made the statements voluntarily, the court should

consider “the defendant’s age, education, intelligence, mental capacity, physical condition at the

time of questioning, the legality and duration of the detention and questioning, whether the

defendant was advised of his constitutional rights, and any physical or mental abuse by police

including the existence of threats or promises.” Green, 2014 IL App (3d) 120522, ¶ 53. Braun

testified at the hearing on the motion to suppress that he informed Cain of his Miranda rights. The

State presented no other evidence of voluntariness at the hearing on the motion to suppress. The

record of the trial and posttrial proceedings shows that Cain, over 50 years old, had earned a G.E.D.

in prison. The statute creates a presumption of inadmissibility, and the State had the opportunity

to present evidence that the statements made during the interview were voluntary and reliable but

failed to do so. By failing to present any evidence related to factors crucial to a determination of

whether the defendant spoke voluntarily to police, the State failed to overcome the statutory

presumption. The trial court erred by denying Cain’s motion to suppress the unrecorded statements

made to police.

¶ 20                                      B. Rule 431(b)



                                                -7-
No. 1-19-1921


¶ 21   The State concedes that the trial court erred by failing to ask the venire members whether

they understood and accepted the principle that, if the defendant chose not to testify, the jury could

not hold that choice against him. See Ill. S. Ct. R. 431(b) (eff. July 1, 2012). Cain concedes that

his attorney failed to object to the mistake. Cain claims that the closely balanced evidence makes

the mistake amount to plain error (see People v. Sebby, 2017 IL 119445, ¶ 51), while the State

claims that the mistake does not require reversal because of the overwhelming evidence against

Cain. We address the issue of whether the evidence counts as closely balanced together with Cain’s

argument that the evidence did not prove an essential element of the offense.

¶ 22                              C. Sufficiency of the Evidence

¶ 23   Cain contends that the State did not prove the corpus delicti. In murder prosecutions, the

State must prove both that a death occurred, and a criminal agency caused the death. People v.

Ehlert, 211 Ill. 2d 192, 202 (2004).

¶ 24   The State’s medical examiner, Dr. Powers, admitted that she could not determine what

killed Dominique. Before police interviewed Cain, two weeks after the autopsy, Dr. Powers

classified the cause of death as undetermined. After the interview, Dr. Powers certified the case as

“homicide by unspecified means favor asphyxia.” Cain claims the evidence does not show beyond

a reasonable doubt that a criminal agency caused the death.

¶ 25   The State relies on People v. McVay, 2019 IL App (3d) 150821, in support of the

conviction. In that case, as in the case now before the court, the medical examiner ruled the death

“a homicide, by unspecified means since the mechanism of death could not be explained by the

anatomic findings.” McVay, 2019 IL App (3d) 150821, ¶ 42. The medical examiner in McVay

“based his ruling on the fact that [the victim] was found naked in a remote wooded area far from



                                                -8-
No. 1-19-1921


home with her arms over her head. He ruled out other potential causes of death, such as death by

natural causes, suicide, and accident.” Id. The appellate court found the evidence sufficient to

support a conviction for first degree murder.

¶ 26   Cain points out that the evidence here provides far less of a basis for finding that criminal

acts caused the death. The victim in McVay suffered head trauma around the time of death, and

her fingernails held DNA with markers matching the markers for McVay’s DNA. Other evidence,

including McVay’s relationship with the victim and his use of her car and credit cards after her

death further supported the conclusion that criminal acts caused her death. Dominique’s body

showed no similar signs of trauma around the time of death, and Cain, unlike McVay, did not use

Dominique’s property or do anything after the death other than conceal it.

¶ 27   Several cases from other jurisdictions address the issue of what evidence will permit a court

to infer criminal acts caused a death. “[W]here a coroner could not determine the cause of death

of a victim whose body was badly decomposed and partially eaten, the State proved the corpus

delicti beyond a reasonable doubt based on evidence that the victim, when she was last seen alive,

was in apparent good health, and with nothing to show any mental disturbance ***.” Benson v.

State, 754 S.E.2d 23, 27 (Ga. 2014). In West v. State, 75 P.3d 808, 813-14 (Nev. 2003), the court

found sufficient evidence of corpus delicti, notwithstanding the actual cause of death could not be

determined. The court also found “the circumstances of [the victim’s] disappearance, the discovery

of her body in a garbage can that was sealed with great effort to make it airtight and located in a

storage unit that West rented, the admission that West put [the victim] in the garbage can, and the

discovery of the plastic bag that covered [the victim’s] nose and mouth, clearly created a

reasonable inference of *** death by criminal agency.” Id. at 814. A California court stated, “the



                                                -9-
No. 1-19-1921


fact that [the] body was found in an alley wrapped in a blanket furnishes at least a prima facie

showing of criminal agency, inasmuch as the bodies of victims of accidental deaths typically would

not be disposed of in this manner.” People v. Huynh, 151 Cal. Rptr. 3d 170, 181 (Ct. App. 2012).

A Kentucky court held that an attempt to conceal a death, as evidence of a guilty conscience, helps

establish the corpus delicti. Fugate v. Commonwealth, 445 S.W.2d 675, 681 (Ky. 1969), overruled

on other grounds by Commonwealth v. Sawhill, 660 S.W.2d 3 (Ky. 1983).

¶ 28   A Massachusetts court found: “The fact that the cause of death was not ascertainable from

the body does not of itself preclude the Commonwealth from proving that the victim’s death was

by violence and the criminal agency of the defendant beyond a reasonable doubt.” Commonwealth

v. Nadworny, 486 N.E.2d 675, 682 (Mass. 1985). In Nadworny, the prosecution presented evidence

of the victim’s good morale to establish that she did not commit suicide. The court stated:

                “The jury could also reasonably infer that Lisa did not die of natural causes.

       She suffered no major illnesses ***. There was no indication in the testimony of

       her mother, friends, and other people who knew her that she was in ill health. ***

       There was no evidence of accident. Dr. Butt testified that there was no evidence of

       major trauma to the body or broken bones, no pills were found in the stomach, and

       no large cranial hematomas.” Nadworny, 486 N.E.2d at 683.

¶ 29   However, other cases indicate that courts may find the corpus delicti unproven where the

medical examiner could not determine the cause of death and other evidence showed only that the

defendant met with the deceased on the day of his death or disappearance. See Thornburgh v. State,

815 P.2d 186, 187-88 (Okla. 1991); see also Frutiger v. State, 907 P.2d 158 (Nev. 1995).




                                                - 10 -
No. 1-19-1921


¶ 30   Here, Dominique’s good health, no evidence of disease or accident, and with evidence that

Dominique did not use drugs, considered in light of Cain’s attempts at concealment, support the

inference that a criminal agency caused Dominique’s death. Accordingly, we find the evidence

sufficient to support the conviction.

¶ 31   However, we find the evidence is closely balanced. To make that determination we

“evaluate the totality of the evidence and conduct a qualitative commonsense assessment,” looking

to both the elements of the charged offenses and credibility. People v. Sebby, 2017 IL 119445,

¶ 53. Here, there was one issue central to both charges: whether actions of a person other than the

victim caused the death. To be guilty of first degree murder, Cain must have “perform[ed] the acts

which cause[d] the death.” 720 ILCS 5/9-1(a) (West 2020). To be guilty of concealment of a

homicidal death, Cain must have concealed a death “with knowledge that such other person has

died by homicidal means.” Id. § 9-3.4(a). The statute defines “homicidal means” as the act or acts

of a person “that cause the death of another person.” Id. § 9-3.4(b-5). Hence, for first degree

murder, Cain must have caused Dominique’s death; for concealment of homicidal death, Cain

must have either caused her death or must have known that her death was caused by another person.

¶ 32   In Sebby, our supreme court clarified that the quintessential closely balanced case is one

that boils down to a contest of credibility, defined as evidence showing opposing versions of event

without extrinsic evidence to corroborate or contradict either version. Sebby, 2017 IL 119445, ¶ 63

(discussing People v. Naylor, 229 Ill. 2d 584 (2008)). Here we have nothing more than a variation

on Sebby’s theme. Cain confessed, but only to concealing Dominique’s death. He did not admit to

killing her and did not admit to any knowledge of how her death came about. The medical examiner

could not determine with medical certainty how Dominique died and only concluded she died by



                                              - 11 -
No. 1-19-1921


homicidal means because the medical examiner could not come up with any other explanation.

Indeed, the primary basis for her opinion was the manner in which Dominque’s body was found,

but it is undisputed that Cain disposed of her body. There is no physical evidence corroborating

the State’s theory that Dominique died by homicide or, for that matter, if she did die by homicide,

that Cain is the one who killed her.

¶ 33   A jury could, of course, conclude that the gap in Cain’s confession is a convenient

omission, but it is not a “fanciful” one. See Sebby, 2017 IL 119445, ¶ 61 (finding evidence closely

balanced where neither State’s theory nor defendant’s theory was fanciful). Cain left Dominique

alone for hours, and the medical examiner could not conclusively explain the cause of her death.

Cain’s actions were not admirable, but the evidence of the commission of a homicide (even if

sufficient) was close. Id. ¶ 60 (“issue *** does not involve the sufficiency of close evidence but

rather the closeness of sufficient evidence”).

¶ 34   The court failed to question the venire members about whether they understood and

accepted the principle that they must not consider Cain’s decision not to testify as a reason to find

him guilty. In view of the closely balanced evidence, we find the court committed plain error by

violating Rule 431(b). See id. ¶ 51. The erroneous admission into evidence of Cain’s statements

to Braun, in violation of section 103-2.1 of the Code, provides an independent basis for reversing

the conviction and remanding for retrial. Because the evidence was close, the trial court’s errors

require reversal, and we need not address Cain’s objections to the prosecutor’s closing arguments.

Hence, we reverse and remand for a new trial.

¶ 35   On remand, the State may overcome the presumption of inadmissibility of the statements

with proof by a preponderance of the evidence that the statements were voluntarily given and are



                                                 - 12 -
No. 1-19-1921


reliable, based on the totality of the circumstances. People v. Green, 2014 IL App (3d) 120522;

see 725 ILCS 5/103-2.1(f) (West 2016).

¶ 36                                     III. CONCLUSION

¶ 37    The prosecution failed to overcome the statutorily mandated presumption of

inadmissibility for Cain’s unrecorded statements to police. Hence, we reverse the trial court’s

ruling denying Cain’s motion to suppress statements. The trial court erred when it failed to question

the venire about their understanding and acceptance of the principle that they must not hold against

Cain his decision not to testify. The evidence sufficiently supports a finding of guilt, but the State’s

inability to establish a cause of death leaves the evidence closely balanced on the issue of whether

the State proved a criminal agency caused the death. Because the evidence is closely balanced, the

trial court’s errors require reversal and remand for a new trial with a Rule 431(b) instruction.

¶ 38    Reversed and remanded.




                                                 - 13 -
No. 1-19-1921



                                 No. 1-19-1921


Cite as:                 People v. Cain, 2021 IL App (1st) 191921


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 16-CR-
                         07873; the Hon. James B. Linn, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and David T. Harris, of State
for                      Appellate Defender’s Office (Leah Plachinski, Sarah Free, and
Appellant:               Emma Costello, law students), of Chicago, for appellant.


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, John E. Nowak, and Noah Montague, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                      - 14 -